Citation Nr: 9930788	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  97-09 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.  His appeal comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a May 1996 
decision of the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

The veteran is not shown by competent medical evidence to 
have been diagnosed with PTSD.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for PTSD 
as a result of his experiences in Vietnam.  He has 
specifically related an incident when he dug bodies out of 
their graves during service and another incident when he had 
to listen to the screams of wounded soldiers.  The law 
provides that a veteran is entitled to service connection for 
a disease or injury incurred or aggravated while in service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
However, as an initial matter, the Board must determine 
whether the veteran has submitted a well-grounded claim as 
required by 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  While the claim need not be 
conclusive, it must be accompanied by supporting evidence.  
See Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).

To establish that a claim for service connection for PTSD is 
well grounded, a veteran must present medical evidence 
establishing a clear diagnosis of PTSD; credible, supporting 
evidence that a claimed in-service stressor actually 
occurred; and a link, established by medical evidence, 
between the veteran's current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (1999); Cohen 
v. Brown, 10 Vet.App. 128 (1997).  At a minimum, a "clear 
diagnosis" should be an "unequivocal" medical opinion of a 
current PTSD diagnosis.  Id. at 140.

During a November 1995 VA psychological evaluation, the 
examiner interviewed the veteran concerning his in-service 
stressors and diagnosed him as suffering from mild 
generalized anxiety disorder and dysthymia.  It was noted 
that the "constellation of symptomatology does not fit the 
criteria for a diagnosis of PTSD." The veteran underwent a VA 
PTSD examination in September 1997, and the examiner 
diagnosed a history of adjustment disorder with anxiety and 
depression.  

Neither VA examiner made a diagnosis of PTSD, and there is no 
other medical evidence associated with the claims file that 
contains a diagnosis of PTSD.  Simply put, the medical 
evidence for consideration does not shown that the veteran 
has been diagnosed as having PTSD and a showing of a current 
disability is necessary for a well-grounded claim.  Thus, the 
Board must find the claim of entitlement to service 
connection for PTSD not well grounded.

Although the veteran himself has claimed that he has PTSD, 
where the issue is one of medical diagnosis, only one with 
specialized medical knowledge, training, or experience is 
competent to provide evidence on the issue.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494-95 (1991).  Because the record 
does not indicate that the veteran possesses the medical 
training and expertise necessary to render a diagnosis of the 
PTSD, his lay statements alone cannot serve as a sufficient 
predicate upon which to find his claim for service connection 
well grounded.

The veteran and his representative requested that the Board 
remand the case to the RO for further development as to 
whether the veteran suffers from PTSD.  However, a veteran 
who submits a claim for benefits to the VA shall have the 
burden of offering sufficient evidence to justify a belief by 
a fair and impartial individual that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to his claim, 
and the claim must fail.  See Epps v. Gober, 126 F.3d 1464, 
1467-68 (Fed. Cir. 1997).

The Board is unaware of any information in this matter that 
would put VA on notice that any additional relevant evidence 
may exist that, if obtained, would well ground the veteran's 
claim.  See generally McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  The Board also views the above discussion as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claim for the benefit sought, and the 
reasons why the current claim has been denied.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for PTSD is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

